IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-66,228-03


                          EX PARTE ZEFERINO CRUZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 32,860-B IN THE 66TH DISTRICT COURT
                               FROM HILL COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to possession of a prohibited weapon and wasvsentenced to fifteen

years’ imprisonment. The Tenth Court of Appeals dismissed his appeal at Applicant’s request. Cruz

v. State, No. 10-04-00060-CR (Tex. App. — Waco June 9, 2004) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being improperly denied time credit while released on parole

or mandatory supervision, and also for time when he was held pursuant to pre-revocation or “blue”

warrants. Applicant alleges that he is being unlawfully confined past his discharge date, and that he

is unable to make bond or retain an attorney for other pending charges because of a parole hold.
                                                                                                     2

Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE § 508.283(b)

and (c); Ex parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004); Ex parte Price, 922 S.W.2d 957

(Tex. Crim. App. 1996); Ex parte Canada, 754 S.W.2d 660 (Tex. Crim. App. 1998).

        Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person

with knowledge of relevant facts. In developing the record, the trial court may use any means set

out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The response shall state whether Applicant was serving a sentence for, or has been previously

convicted of, an offense described by § 508.149(a) of the Texas Government Code when his parole

or mandatory supervision was revoked. If not, the response shall state the following:

        (1) Applicant’s sentence-begin date,
        (2) how much time was remaining on Applicant’s sentence when he was released,
        (3) how much time Applicant spent on parole or mandatory supervision before any
        revocation warrants were issued,
        (4) the dates any revocation warrants were issued and executed,
        (5) whether Applicant received credit while subject to pre-revocation warrants, and
        (6) whether Applicant received credit while released on parole or mandatory
        supervision.


        If Applicant is being held on a pre-revocation warrant or parole hold and his parole

or mandatory supervision has not yet been revoked yet, the response shall state how long Applicant
                                                                                                          3

has been held, whether he is facing new charges, whether he has been advised of his rights in the

revocation process, and whether he has requested or waived a preliminary revocation hearing and/or

a final revocation hearing.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is eligible to earn street time credit and, if so, whether he is receiving the proper credit for that time.

The trial court shall make findings of fact and conclusions of law as to whether Applicant is

receiving credit for any and all time when he was subject to pre-revocation warrants. The trial court

shall also make findings of fact and conclusions of law as to whether Applicant is being provided

with due process in any pending revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 28, 2020
Do not publish